                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

JAMES ARTHUR MEEKS,                      §
              Petitioner,                §
                                         §
v.                                       §    No. 3:20-cv-732-K (BT)
                                         §
UNITED STATES OF AMERICA,                §
              Respondent.                §
                                         §


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated April 23, 2021, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED.

      Signed May 12th, 2021.

                                      _____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
